Citation Nr: 0033133	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  95-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 70 percent disabling.  

Entitlement to a total compensation rating based on 
unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1969 to June 
1973.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied a total rating for compensation purposes 
based on unemployability.  In April 1997, the Board remanded 
the case to the RO for additional development and 
adjudication of a claim for an increased evaluation for post-
traumatic stress disorder (PTSD).  In June 1997, a rating 
decision denied an increased rating for PTSD and a total 
rating for compensation based on unemployability.  The 
veteran appealed the issue of entitlement to an increased 
evaluation for PTSD.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by anxiety, 
depression, occasional recollections and nightmares of 
experiences in service, impaired concentration, and 
irritability with angry outbursts that produce no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood.  

2.  PTSD symptoms, such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation or name that produces total occupational and 
social impairment are not shown.  

3.  The changes to the criteria for evaluating psychiatric 
disorders that became effective on November 7, 1996, are not 
more favorable to the veteran in this case.  

4.  Service connection is not in effect for any disorder 
other than PTSD.  

5.  The veteran last worked around 1993.  He has at least 
nine years of education, and work experience as a janitor, 
truck driver, and operator of heavy equipment.  

6.  His service-connected PTSD alone does not prevent him 
from securing or following substantially gainful employment 
compatible with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (1999).  

2.  The criteria for a rating in excess of 70 percent for 
PTSD prior to November 7, 1996, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411 
(1996).  

3.  The criteria for a total disability evaluation by reason 
of individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased Evaluation for PTSD

Factual Background

A January 1993 rating decision granted service connection for 
PTSD.  A 50 percent rating was assigned for this disorder, 
effective from September 1992.  

A March 1994 rating decision increased the evaluation for the 
PTSD from 50 to 70 percent.  This rating increase was 
effective from July 1993.  

On an application for increased compensation based on 
unemployment dated in May 1994, the veteran reported that he 
had last worked in November 1992.  He reported that he had 
nine years of education and work experience as a janitor.  

The veteran underwent a VA medical examination in November 
1994.  He gave a history of 35 jobs, including working with 
heavy equipment and doing janitorial work.  He reported that 
he had last worked as a janitor in June 1993.  He reported 
being explosive and of beating his son on two occasions.  He 
was irritable.  His mood and affect varied from irritability 
to depression, and he was labile in general.  He admitted to 
depression and to suicidal ideation in the recent past.  
There was no evidence of hallucinations, delusions or other 
psychotic phenomena.  Recent memory was noted to be impaired 
by depression, otherwise recent and remote memory was grossly 
intact.  The Axis I diagnosis was severe PTSD.  His Global 
Assessment of Functioning (GAF) score on Axis V was 34.  

In April 1997, the Board remanded the case to the RO in order 
to have the veteran undergo a VA psychiatric examination to 
determine the severity of his PTSD and to obtain an opinion 
as to the effect of this disorder on the veteran's ability to 
work.  

The veteran underwent a VA psychiatric examination in June 
1997.  He gave a history of working as a truck driver.  He 
gave a history of recollections and nightmare of experiences 
in service.  He reported that he had been married to his 
second wife for 21 years and had one daughter.  He reported 
two children by his first marriage and that this relationship 
broke up because of his angry outbursts.  He had trouble 
remembering dates.  His mood appeared mildly depressed.  His 
affect appeared to be grossly intact.  There was no evidence 
of a thought disorder.  There was no evidence of an organic 
disorder.  The Axis I diagnosis was PTSD, chronic and severe.  
His GAF score was 44.  

The veteran underwent a VA psychiatric examination in 
December 1998.  He denied psychiatric hospitalization or 
taking psychotropic medication.  He reported that he was 
unemployed and that he had last worked as a janitor.  He 
reported that he got along with his wife.  He was alert and 
oriented in all spheres.  He denied any history of suicidal 
or homicidal ideation or intent.  He reported that he quit 
school in the ninth grade to play minor league baseball.  He 
reported that most of his jobs involved operating heavy 
equipment and driving trucks.  He appeared to have impaired 
concentration.  He appeared to be a loner and detached from 
others and suffered from an avoidant personality disorder.  
The examiner concluded that the veteran had mild PTSD that 
had a minor impact on his overall life.  It was noted that he 
appeared to function on the borderline range of intelligence.  
The examiner opined that the borderline intellectual 
functioning and avoidant personality characteristics played a 
larger factor in the veteran's unemployability than the PTSD.  
The Axis I diagnoses were mild PTSD and borderline 
intellectual functioning.  The Axis II diagnosis was avoidant 
personality disorder.  The GAF was 50.  An addendum to the 
report of this examination dated in May 1999 notes that the 
veteran had a GAF of 44 in 1997, but that it was 50 at the 
1998 VA examination based on interview of the veteran and 
review of his medical records.  

In December 1998, the veteran underwent a general medical 
examination.  The impressions were status post several back 
injuries with the likelihood of intervertebral disc 
degenerative disease as well as degenerative joint disease in 
the lumbar spine; status post knee injury with torn cartilage 
and two arthroscopic surgeries for repair with likely 
traumatic arthritis; hypercholesterolemia by history; and 
borderline hypertension indicated on one reading.  

Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the claim for an increased rating for PTSD, as 
well as the claim for a total rating for compensation based 
on unemployability, and that no further assistance to the 
veteran is required to comply with VA's duty to assist him 
under current law.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.2, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the current level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD will be 
rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name - 100 percent.

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent.

The report of the veteran's VA psychiatric examinations since 
1994 reveal that his PTSD is manifested primarily by anxiety, 
occasional recollections and nightmares of experiences in 
service, depression, impaired concentration, and irritability 
with angry outbursts that produce no more than occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment, thinking or mood.  While 
the reports of his VA psychiatric examinations in 1994 and 
1997 indicate GAF scores of 34 and 44, the report of his most 
recent VA psychiatric examination indicates a GAF of 50.  

A GAF of 50 is indicative of serious impairment in social, 
occupational or school functioning under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV) that is to be used in the evaluation of the veteran's 
PTSD.  Richard v. Brown, 9 Vet. App. 93, 97 (1997); 38 C.F.R. 
§ 4.125 (1999).  The examiner who conducted the December 1998 
VA psychiatric examination also noted that the PTSD had only 
minor impact on the veteran's overall functioning.  

The evidence does not show PTSD symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or name that produces total 
occupational and social impairment to support the assignment 
of a total rating for PTSD under diagnostic code 9411.  

The same finding obtains even if the veteran's psychiatric 
symptomatology is evaluated under the rating criteria for 
evaluating psychiatric disorders that were previously in 
effect.  Under the rating formula for neurotic disorders that 
was in effect prior to November 7, 1996, a 100 percent 
schedular evaluation required that the attitudes of all 
contacts except the most intimate have been so adversely 
affected as to have resulted in virtual isolation in the 
community and that there have been totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior; the individual 
must have been demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (effective prior to 
November 7, 1996).  Although poor contact with other human 
beings was indicative of emotional illness, social 
inadaptability was evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129 (effective prior to November 
7, 1996).  

The rating criteria previously in effect were somewhat more 
general but still required total social and industrial 
impairment to warrant a 100 percent schedular evaluation.  
That degree of impairment is not shown or more nearly 
approximated in this case.  See 38 C.F.R. § 4.7.  

The Board finds that the preponderance of the evidence is 
against the claim for an increased evaluation for PTSD.  It 
follows that the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  Entitlement to a Total Rating for Compensation Purposes 
Based on Unemployability

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation without regard to 
advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1999).  

As noted above, the veteran's PTSD does not produce total 
industrial impairment.  The Board notes that the regulations 
for the evaluation of mental disorders were revised, 
effective November 7, 1996.  61 Fed. Reg. 52,695-52,702 
(1996).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCREC 3-2000.  A review of the evidence 
does not show PTSD symptoms that render the veteran 
demonstrably unable to obtain or retain substantially gainful 
employment under the criteria of diagnostic code 9411, 
effective prior to November 7, 1996.  

A review of the evidence shows that service connection has 
not been granted for any other of the veteran' disabilities.  
While the overall evidence indicates that the veteran is 
unemployable, it does not show that his unemployability is 
due to his PTSD alone.  The examiner who conducted the 
December 1998 VA psychiatric examination noted the presence 
of avoidant personality disorder and borderline intellectual 
functioning that contributed to the veteran's unemployability 
more than his PTSD.  The effects of these nonservice-
connected disabilities and the veteran's other nonservice-
connected disabilities may not be considered in the 
determination of his entitlement to a total rating for 
compensation purposes based on unemployability under the 
above noted criteria.  

The preponderance of the evidence does not indicate that the 
veteran's PTSD alone prevents him from securing or following 
gainful employment consistent with his work experience and 
educational background.  He is not individually unemployable 
by reason of his service-connected PTSD alone, and a total 
rating for compensation purposes based on unemployability is 
not warranted.  The preponderance of the evidence is against 
this claim; the claim must accordingly be denied.  See 
Gilbert.  



ORDER

An increased evaluation for PTSD is denied.  

A total compensation rating based on unemployability is 
denied.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

